            Case 1:19-cv-00622-RC Document 9 Filed 09/16/19 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                         )
                                              )
                  Plaintiff,                  )
                                              )
       v.                                     )      Case No. 19-cv-622 (RC)
                                              )
U.S. DEPARTMENT OF STATE,                     )
                                              )
                  Defendant.                  )
                                              )

                      JOINT NOTICE OF DISMISSAL WITH PREJUDICE

       The parties, by counsel and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), respectfully

submit this joint stipulation of dismissal with prejudice. Each party will bear its own attorneys’

fees and costs.

Date: September 16, 2019                             Respectfully submitted,

                                                     /s/
                                                     ERIC W. LEE
                                                     D.C. Bar No. 1049158
                                                     Judicial Watch, Inc.
                                                     425 Third Street SW, Suite 800
                                                     Washington, DC 20024
                                                     Tel: (202) 646-5172
                                                     Email: elee@judicialwatch.org

                                                     Counsel for Plaintiff

Date: September 16, 2019                             Respectfully submitted,

                                                     HASHIM M. MOOPPAN
                                                     Deputy Assistant Attorney General

                                                     ELIZABETH J. SHAPIRO
                                                     Deputy Director
                                                     Federal Programs Branch

                                                     /s/
                                                     KAREN S. BLOOM
Case 1:19-cv-00622-RC Document 9 Filed 09/16/19 Page 2 of 2




                                 Trial Attorney (DC Bar No. 499425)
                                 United States Department of Justice
                                 Civil Division, Federal Programs Branch
                                 1100 L Street, NW
                                 Washington, DC 20530
                                 Karen.s.bloom@usdoj.gov
                                 Telephone: (202) 514-4964
                                 Facsimile: (202) 616-8470

                                 Counsel for Defendant




                           -2-
